GIVAN, Chief Justice.
Appellant was found guilty of a Class B felony, Armed Robbery and was sentenced to twelve (12) years imprisonment.
The Motion to Correct Errors raised two issues. The first was an insufficiency of the evidence. The second issue was "[t]hat the Court erred in denying defendant's motion for a directed verdict ... because the defendant was not armed with a deadly weapon."
In the appeal to this Court the appellant contends two additional issues existed: (1) Did the trial judge err in refusing to strike a juror when during the trial the juror discovered he knew the son of the State's chief witness? (2) Did the trial court err in denying a Motion for Mistrial when the bailiff may have aided a State's witness in identifying the defendant?
Although the defendant's counsel objected at trial to both of these proposed errors, his failure to raise the issues in the Motion to Correct Errors results in failure to preserve these issues. Boles v. State, (1975) 163 Ind.App. 196, 322 N.E.2d 722; Kindred v. State, (1977) 173 Ind.App. 624, 365 N.E.2d 776.
Appellant made no contention that any of these errors constituted a fundamental error.
No argument was made as to the issues raised in the Motion to Correct Error.
The trial court is in all things affirmed.
HUNTER, PRENTICE and PIVARNIK, JJ., concur.
DeBRULER, J., concurs in result.